Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156711                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  STAN MICIURA,                                                                                     Elizabeth T. Clement,
            Plaintiff/Counterdefendant-                                                                              Justices
            Appellee,
  v                                                                SC: 156711
                                                                   COA: 338945
                                                                   Wayne CC: 17-000217-AV
  STACY KURC, JOHN KURC, and
  1410 SYCAMORE, WYANDOTTE, MI
  48192, LLC,
              Defendants/Counterplaintiffs-
              Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 21, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2018
           p0620
                                                                              Clerk